Case 1:20-cv-00266-MJT-KFG Document 34 Filed 09/09/20 Page 1 of 2 PageID #: 2926




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

  ESTATE OF LOUIS CHARLES                            §
  HAMILTON II, et al.,                               §
                                                     §
            Plaintiff,                               §
                                                     §
                                                     § CASE NO. 1:20-CV-266
  v.                                                 §
                                                       JUDGE MICHAEL TRUNCALE
                                                     §
  DONALD J. TRUMP, President of the                  §
  United States of America, et al.,
                                                     §
            Defendants.                              §
                                                     §


                         ORDER ADOPTING REPORT AND OF DISMISSAL

         The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, for consideration. On August 24, 2020, the magistrate judge issued its Report and

 Recommendation, recommending sua sponte dismissal of Plaintiff’s complaint as frivolous. (Dkt.

 #26).

         The Clerk mailed a copy of that Report to the Plaintiff at the address provided when he

 filed his complaint via certified mail, return receipt requested. The certified mail receipt of the

 Report was returned to sender. (Dkt. #29). It appears that Mr. Hamilton provided a false address

 for purposes of service. The Local Rules for the Eastern District of Texas require that parties

 proceeding pro se advise the clerk in writing of his or her current physical address. See E.D. TEX.

 R. CV-11(d). The Plaintiff failed to do so. The Court accordingly finds that his failure to comply

 with the Local Rules supports dismissal without Plaintiff receiving notice of Judge Giblin’s

 recommended dismissal. The Court further agrees with the magistrate judge’s finding that

 Plaintiff’s claims are wholly frivolous. It is therefore ORDERED that the Report and

                                                 1
Case 1:20-cv-00266-MJT-KFG Document 34 Filed 09/09/20 Page 2 of 2 PageID #: 2927




 Recommendation (Dkt. #26) is ADOPTED. The Court further ORDERS that the Plaintiff’s

 claims are DISMISSED, in their entirety, with prejudice because they are wholly

 frivolous. Denton v. Hernandez, 504 U.S. 25, 33 (1993); Brewster v. Dretke, 587 F.3d 764, 767

 (5th Cir. 2010); see also Pope v. Mountcastle Mortg. Corp., No. 3-11-CV-1689-B, 2011 WL

 4986927, at *1 (N.D. Tex. Oct. 18, 2011). The Clerk is directed to CLOSE this case. All pending

 motions are TERMINATED as moot.

                                  SIGNED this 9th day of September, 2020.




                                                               ____________________________
                                                               Michael J. Truncale
                                                               United States District Judge




                                               2
